UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 00-2389



CRYSTAL J. WOLFF;    JEFFREY     L.   WOLFF,   SR.;
JENNIFER K. WOLFF,

                                                Plaintiffs - Appellants,
          versus


PAMELA GAMES-NEELY, Prosecutor; GREG SEIFORT,
D.H.H.R. Worker; JENNELL SIEGLAR, D.H.H.R.
Worker; DAVID SANDERS, Judge; DR. PARRY,
School Assistant Supervisor; PAUL LANE, Esq.;
DAVID FOREMAN, Trooper; BURNICE WEINSTEIN,
Prosecutor; NANCY DALBY, Guardian ad litem,

                                                 Defendants - Appellees.



Appeal from the United States District Court for the Northern Dis-
trict of West Virginia, at Martinsburg. W. Craig Broadwater, Dis-
trict Judge. (CA-00-67-3)


Submitted:   March 16, 2001                     Decided:   March 30, 2001


Before LUTTIG, TRAXLER, and KING, Circuit Judges.


Affirmed in part and affirmed as modified in part by unpublished
per curiam opinion.


Crystal J. Wolff,    Jeffrey    L.    Wolff,   Sr.,   Jennifer   K.   Wolff,
Appellants Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellants appeal the district court’s order dismissing their

civil rights complaint as frivolous. To the extent that Appellants’

complaint seeks the criminal prosecution of the named Defendants,

we affirm on the reasoning of the district court.      Wolff v. Games-

Neely, No. CA-00-67-3 (N.D.W. Va. Oct. 3, 2000).        To the extent

that Appellants seek money damages against the Defendants for their

alleged wrongdoings, we note that the accusations leveled against

the Defendants, if true, would undermine the validity of Appellant

Jeffrey Wolff’s criminal conviction. Accordingly, Wolff must first

demonstrate that his conviction has been reversed, expunged, de-

clared invalid, or called into question by a federal court’s issu-

ance of a writ of habeas corpus.       Heck v. Humphrey, 512 U.S. 477,

486-87 (1994).   Accordingly, we affirm as modified to dismiss this

claim without prejudice to the Appellants’ right to refile upon

such a showing. We deny Appellants’ motion for a copy of a response

to their informal brief, as no such response exists.      We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                        AFFIRMED IN PART; AFFIRMED

                                        AS MODIFIED IN PART




                                   2